Case 1:20-cv-00659-KAM-PK Document 14 Filed 09/03/20 Page 1 of 1 PageID #: 53




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                       ECF

 STEVEN MENDOZA, individually and on behalf of other                   Case No.: 20-cv-659
 persons simi.larly situated,
                                                                       CONSENTTO SUE
                         Plaintiffs,
                                                                       COLLECTIVEACTION


 UNITED SALES U.S.A. CORP., SOLOMON ENDZWEIG,
 and ABRAHAM ENDZ\VEIG,

                         Defendants.



         I hereby consent to be a plaint iff in the case Mendo:.aet al. v. United Sales U.S.A. Corp..
Solomo11End:weig. and AbrahamEnd:l1-         ·eig. 20.Cv.659, that asserts claims under the Fair Labor
Standards Act I understand that this lawsuit seeks unpaid wages that may be owed to me and
that by j oining this lawsuit I will become a plainti ff pursuant to the Fair Labor Standards Act. I
understand that, by filing this form, I am voluntarily becoming a party to this action alld
therefore may be requir ed to par ticipate in the discovery process and/o r trial, includ ing tes tifying
at a depos itioll or at trial. I authorize the law firm~ Co nover Law Offices, to represent me in this
case.



Date:                                           Sign,ature:
                                                Nam1e:
